November 14, 2008


Mr. David W. Holman
The Holman Law Firm, P.C.
24 Greenway Plaza, Suite 2000
Houston, TX 77046

Ms. Jane M. N. Webre
Scott Douglass & McConnico, L.L.P.
600 Congress Ave., Suite 1500
Austin, TX 78701-2589

Mr. Richard Douglas Yeomans
Graves, Dougherty, Hearon & Moody, P.C.
401 Congress Avenue, Suite 2200
Austin, TX 78701

Ms. Karen L. Watkins
McGinnis Lochridge & Kilgore, L.L.P.
600 Congress Ave., Suite 2100
Austin, TX 78701

RE:   Case Number:  07-0301
      Court of Appeals Number:  03-05-00786-CV
      Trial Court Number:  403,943

Style:      EMORY B. PERRY, ET AL.
      v.
      DARRYL R. COHEN, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |